Per Curiam.
By decision dated March 29, 1989, respondent was suspended by this Court for a period of three years (Matter of Schunk, 148 AD2d 877). He now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has substantially complied with the provisions of the order of suspension and with section 806.9 (22 NYCRR 806.9) of this Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 (22 NYCRR 806.12) regarding reinstatement. He has also established, by clear and convincing evidence, that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Cardona, P. J., Mercure, White, Spain and Carpinello, JJ., concur.
Ordered that respondent’s application is granted and *757he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.